DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 08/17/2020 and 05/17/2022 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Claim Objections
Claim 4 is objected to because of the following informalities:  The claim is missing a period at the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 20210006775).
Regarding claim 1, Kim teaches 
an electronic device (figures 2 and 5-6, head mount system 100) comprising,
a display including a see-through function (fig, 2, transparent optic system110; ¶43-44); 
a control unit (image processing unit 140) configured to cause the display (110) to display content (¶42 and 44); 
a camera comprising an image sensor (near- infrared camera 120) and configured to acquire images of an environment around the electronic device (¶44); and 
a reflector formed in the display (fig. 5, 311a and 311b) and comprising,
a first reflection surface (314a & b, see fig 6, ¶62) configured to reflect the content to an eye of a user (¶76) and 
a second reflection surface (313a &b) configured to reflect light incident on the display from an exterior of the electronic device toward the camera (camera 320a & b; ¶75).
Regarding claim 3, Kim teaches
the electronic device of claim 1, wherein the first reflection surface and the second reflection surface comprise mirrored surfaces (¶73, and shown in figs 5 & 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20210006775) as applied to claims 1 and 3 above, and further in view of Ha et al. (US 20200301148).
Regarding claim 2, Kim teaches 
the electronic device of claim 1, wherein the reflector (311a and 311b), 
has a first reflection surface (314 a/b) as an upper surface of a combined mirror (312b) and the 
second reflection surface (313 a/b) is a lower surface of the combined mirror (where it meets 312b, see fig. 6), and 
wherein the first reflection surface and the second reflection surface are disposed back to each other (¶73 and fig. 6).
Kim does not specifically teach the middle of the reflector (312a/b) comprising a pin-mirror.
Ha teaches a device (figure 1), comprising a reflector with a pin-mirror (411-415 and 421-425 and ¶66 pin mirror).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a device of Kim with the reflector comprising a pin-mirror of Ha for the purpose of reflecting an image to the user’s eyes (¶67) while providing better control of the luminance of the image being provided to the user (¶68).
Regarding claim 5, Kim in view of Ha teaches the invention as set forth above but does not specifically teach the first reflection surface and the second reflection surface have a first curvature and a second curvature, respectively.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the first and second reflection surfaces with a first and second curvature with a reasonable expectation of success because, in a similar field of endeavor, Ha teaches that changing the curvature of the reflective surfaces can be used to adjust the focal length of the reflector (¶98).  Further, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669 (CCPA 1966).  
Regarding claim 6, Kim in view of Ha teaches the invention as set forth above but does not specifically teach the first and second curvatures being equal to each other. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and make them equal because there are only three potential relationships: equal, less than, or greater than; the decision as to which would be based on the desired focal length of the reflector (see Ha ¶98) and is within the ordinary level of skill in the art.   Further, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669 (CCPA 1966), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20210006775) as applied to claim 3 above, in view of Xiao et al. (US 20200348522).
Regarding claim 4, Kim teaches the invention as set forth above but does not specifically teach a transparent optical glue is deposited between the first reflection surface and the second reflection surface.
          	However, it is common and known in the art to use transparent optical glue in electronic optical devices to put two optical elements together (Xiao ¶70).
          It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Kim with a transparent optical glue for the purpose of bonding two elements together without the need for an intermediate medium (¶70, in the case of Kim it would allow for removal of transparent plate 312). 
Also, the examiner notes that claim limitation of “deposited” can be considered as product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113. The final product in Kim is the same with or without the depositing of the transparent optical glue- the first and second reflective surfaces are connected.  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20210006775) in view of Ha et al. (US 20200301148) as applied to claim 5 above, and further in view of Gao et al. (US 10,890,776).
Regarding claim 7, Kim in view of Ha teaches the invention as set forth above but does not specifically teach the first curvature is larger than the second curvature.          Gao teaches an electronic device (fig. 1), wherein the first curvature (124) is larger than the second curvature (126, has a curvature of 0).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Kim in view of Ha with the first curvature is larger than the second curvature of Gao for the purpose of reducing ghosting the image (col. 1, lines 40-45), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, Kim in view of Ha teaches the invention as set forth above but does not specifically teach the first curvature is smaller than the second curvature.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and make the first curvature smaller than the second curvature because there are only three potential relationships, equal, less than, or greater than; the decision as to which would be based on the desired focal length of the reflector (see Ha ¶98) and is within the ordinary level of skill in the art.  Further, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669 (CCPA 1966), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

 Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20210006775) as applied to claim 1 above, and further in view of Simmons (US 10,331,207).
Regarding claim 9, Kim teaches the invention as set forth above but does not specifically teach the control unit (140) disposed at a first end of the display and the camera (120) disposed at a second end of the display opposite the first end such that the control unit and the camera face each other.	However, in the same field of endeavor, Simmons teaches an electronic device (fig. 17A-E), wherein the control unit (processor is located in side frame 400; col. 106, lines 17-22) is disposed at a first end of the display (fig, 17C, 17D, 17E, 177 and 179, col. 109, lines 32-39 and 45-50) and the camera  (ETA camera 408) is disposed at a second end of the display (177 and 179) opposite the first end such that the control unit (400) and the camera face each other (408, see fig. 17A-E).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Kim with the control unit disposed at a first end of the display and the camera disposed at a second end of the display opposite the first end such that the control unit and the camera face each other, as taught by Simmons, for the purpose of displaying pixels from the device to the user of the eyewear (col. 109, lines 50-68 and col. 110, lines 1-44).  Further, it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse,  86 USPQ 70 (CCPA 1950) The rearrangement in this case does not modify the operation of the device.     
Regarding claim 10, Kim in view of Simmons teaches invention as set forth above and
Simmons further teaches the control unit (see, fig. 17A, inside 400) is disposed at an upper end of the display (fig, 17C, 17D, 17E, 177 and 179, col. 109, lines 32-39 and 45-50) and the camera (408) is disposed at a lower end of the display (177 and 179), and wherein the camera (408) is disposed downward from the eye of the user along a vertical axis perpendicular to an optical axis of the eye of the user (see fig. 17a-e).  The reason for combining is the same as in claim 9 above.
Regarding claim 11, Kim in view of Simmons teaches the invention as set forth above and Kim further teaches the reflector (311a/b) is spaced apart from the control unit (140) by a first distance and spaced apart from the camera (120) by a second distance (see fig. 2 and 5).
Regarding claims  12, 13 and 14, Kim in view of Simmons teaches the invention as set forth above but does not specifically teach the first distance being equal to, greater than, or less than the second distance.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Kim and Simmons with a distance between the reflector and control unit equal to, greater than, or less than the distance between the reflector and the camera for the purpose of optimizing the device both for function and space. The difference in the distances does not appear to be significant to the invention given that they can be equal or different.  It would have been an obvious matter of design choice to have a first distance greater than, equal to, or less than a second distance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20210006775) as applied to claim 1 above, and further in view of Robbins et al. (US 20160085300).
Regarding claim 15, Kim teaches the invention as set forth above but does not specifically teach a lens array configured to focus the light reflected from the second reflection surface toward the camera.
However, in a similar endeavor Robbins teaches an electronic device (fig. 4A) of claim 1, comprising, a lens array (lens module 430, ¶56 lens module, including one or more lenses) configured to focus the light reflected from a second reflection surface (waveguide 412 total internal reflection (TIR)) toward a camera (134B, ¶38, IR camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Kim with a lens array configured to focus the light reflected from the second reflection surface toward the camera of Robbins for the purpose of compressing or focusing the lights rays (¶56).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                            
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/19/22